COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00505-CR


Oscar Aguilerafernandez                 §    From the 396th District Court

                                        §    of Tarrant County (1384081D)

v.                                      §    February 5, 2015

                                        §    Opinion by Justice Sudderth

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Bonnie Sudderth_______________
                                       Justice Bonnie Sudderth